Name Case   2:19-cv-07390-DMG-AGR
     and address:                                      Document 42 Filed 09/06/19 Page 1 of 4 Page ID #:3817
                       LAURA K. CLINTON
              Laura.Clinton@atg.wa.gov/206-464-5342
             Washington Office of the Attorney General
           800 Fifth Avenue, Suite 2000, Seattle WA 98104

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                              CASE NUMBER
STATE OF CALIFORNIA, et al.,
                                                          Plaintiff(s),                                 2:19-cv-07390

                 v.
                                                                                APPLICATION OF NON-RESIDENT ATTORNEY
KEVIN K. McALEENAN, et al.,                                                           TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Clinton, Laura K.
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here if federal government attorney
Washington Office of the Attorney General
Firm/Agency Name
800 Fifth Avenue, Suite 2000                                              206-464-7744
                                                                          Telephone Number                       Fax Number
Street Address
Seattle WA 98104                                                                               Laura.Clinton@atg.wa.gov
City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
State of Washington                                                       ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                              Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                           Date of Admission             Active Member in Good Standing? (if not, please explain)
Washington State Supreme Court                             March 3, 2000              Y
US Court of Appeals (9th Cir)                               June 6, 2000              Y
US Court of Appeals (2nd Cir)                             October 4, 2012             Y

G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
    Case 2:19-cv-07390-DMG-AGR Document 42 Filed 09/06/19 Page 2 of 4 Page ID #:3818

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title of Action                             Date of Application       Granted / Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM / ECF user in the Central District of California ?          ❑ Yes         ❑
                                                                                                                          x No

If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?          ❑ Yes         ❑ No



                                                                                                Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF') System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CMIECF login and password, or the existing account you identified above
will be associated with your case.



            SECTION II - CERTIFICATION

            I declare under penalty of perjury that:

            (1) All of the above information is true and correct.
            (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                 professional, or other activities in the State of California.
            (3) I am not currently suspended from and have never been disbarred from practice in any court.
            (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                 and the Federal Rules of Evidence.
            (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                 maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                 Rule 83-2.1.3.4.


                 Dated September 5, 2019                                Laura K. Clinton
                                                                        Applicant's Name (please ty' pe or print)
                                                                                          ~j

                                                                        Applicants Signature




G-64 (11 / 18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 2 of 3
        Case 2:19-cv-07390-DMG-AGR Document 42 Filed 09/06/19 Page 3 of 4 Page ID #:3819
SECTION III - DESIGNATION OF LOCAL COUNSEL
Tera M. Heintz
Designee's Name (Last Name, First Name e'r Middle Initial)
Washington Office of the Attorney General
Firm/Agency Name

1125 Washington Street SE                                         360-664-2963
PO BOX 40100                                                       Telephone Number                     Fax Number

Street Address                                                    Tera.Heintz@atg.wa.gov
Olympia WA 98504                                                  E-mail Address

City, State, Zip Code                                             241414
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
               Dated September 5, 2019                            Tera M. Heintz
                                                                  Designee's Name (please pe o print


                                                                  D si nee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  United States District Court - Eastern District of Washington, admitted July 10, 2017, active member in good standing
  United States District Court - Western District of Washington, admitted May 16, 2000, active member in good standing
  United States Supreme Court, admitted March 24, 2003, active member in good standing
  District of Columbia Court of Appeals, admitted September 9, 2016 - inactive as of July 2019




G-64 (11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                       Page 3 of 3
Case 2:19-cv-07390-DMG-AGR Document 42 Filed 09/06/19 Page 4 of 4 Page ID #:3820




    ~N THE SUPREME COURT OF THE STATE OF WASH RT\\IG TON


      IN THE MATTER OF THE ADMISSION                                           BAR NO. 29846

                           wo                                                  CERTIFICATE

            LAURA KRISTINE CLINTON                                                    OF

TO PRACTICE IN THE COURTS OF THIS STATE                                      GOOD STANDING




       I, Erin L. Lennon, Deputy Clerk of the Supreme Court of the State of Washington, hereby certify


                                    LAURA KRISTINE CLINTON

was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and all the

Courts of the State of Washington on March 3, 2000, and is now and has continuously since that date

been an attorney in good standing, and has a current status of active.




                     ~.~ SUP ~                        IN TESTIMONY WHEREOF, I have
                                                      hereunto set my hand and affixed
                   O~                O
                                     D                the seal of said Court this 29th day of
                        6              y
                                                      August, 2019.




                                                      Erin L. Lennon
                                                      Supreme Court Deputy Clerk
                                                      Washington State Supreme Court
